Application by Francis Edward O’Brien, a suspended attorney and counselor-at-law, whose period of suspension has expired for reinstatement as an attorney in the State of New York.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report on whether petitioner presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The application will be held in abeyance pending the Com*542mittee’s report. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.